DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 10 (and therefor all claims) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "efficaciously" in claims 1 and 10 is a relative term which renders the claim indefinite.  The term "efficaciously" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Given that efficacious means “capable of or successful in producing an intended result; effective as a means,” it is unclear how “capable” or “effective” the method is intended to be.
Further regarding claims 1 and 10, as no vaccine is 100% effective, it is unclear how any method could guarantee “efficaciously vaccinating the individual piglets to illicit an immune response.”

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4, 6-8 and 10-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhioua US 6,615,769 in view of Johnston US 6,910,446, and alternatively also in view of Ramsey US 6,029,610 and/or Cutting US 2008/0171066 or Kwon US 7,851,605.
Regarding claims 1 and 10 as best understood, Zhioua teaches a method for treating animals, comprising the steps of: 
entering a plurality of animals into a first end of a housing having a floor (the ground); 
metering the plurality of animals to form a single file line of individual animals (see Zhioua figure 1); 
sensing the individual animal when entering a vaccination station (column 5, lines 17-23); 
effectively spraying the facial area of the individual animals with a treatment at the treatment station (column 4, lines 51-54); and 
exiting the individual animal from a second end of the housing.

    PNG
    media_image1.png
    383
    551
    media_image1.png
    Greyscale

Figure 1- Zhioua Figure 2
Zhioua does not teach that the device applies a vaccine to the facial area of the animals.  Johnston teaches a method for vaccinating livestock, using an automatic animal spraying apparatus which efficaciously vaccinates individual animals to illicit an immune response by spraying vaccine into the facial area of animals (column 8, lines 30-34).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method as taught by Zhioua to spray vaccine into the facial area of an animal as taught by Johnston in order to automate vaccine application as well as pesticide application.
Note that while neither Zhioua nor Johnston specifically teach that the method can be performed on swine/piglets (instead referring to “animals”), the examiner is taking official notice that piglets are a well-known farm animal.  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method as taught by 
Alternatively, Cutting teaches that pigs can be vaccinated [0145] by delivering the vaccine to the mouth or nose [0156].  Kwon teaches that pigs can be vaccinated by spraying the vaccine into their mucous membranes (column 8, lines 23-25).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method as taught by Zhioua and Johnston by utilizing it on piglets as taught by Cutting or Kwon in order to promote better health in pigs.
Zhioua does not specifically teach angling a spray nozzle upwards to spray the facial area of the animal.  However, it is well-known that pigs cannot look up and walk in a head-down posture, and as such it would have been obvious to one having ordinary skill in the art at the time the invention was made to angle a nozzle upwards to spray the face/nose/eyes in order to effectively vaccinate a pig, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Alternatively, Ramsey teaches an animal spray chamber which comprises nozzles 22 in the floor angled upward to spray the facial area of an animal.  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method as taught by Zhioua and Johnston by angling nozzles upwards and/or locating additional nozzles in the floor to spray the facial area of the animal as taught by Ramsey in order to ensure proper coverage of the animal and placement of the treatment.  Note that any component that positions a nozzle on the ground could be considered the floor.
Regarding claim 2, Zhioua and Johnston, together or alternatively also in view of Ramsey and/or Cutting or Kwon teach the invention as claimed as detailed above with respect to claim 1.  Zhioua also teaches that the spraying step occurs automatically once the individual animal is sensed by the sensing step (column 5, lines 17-23).
Regarding claims 4 and 10, Zhioua and Johnston, together or alternatively also in view of Ramsey and/or Cutting or Kwon teach the invention as claimed as detailed above with respect to claim 1.  Zhioua also teaches that the housing comprises a narrowing chute that directs the animals toward the second end such that the animals are metered into a single file line by the narrowing chute, the narrowing chute having a pair of inwardly angled side walls.

    PNG
    media_image2.png
    289
    450
    media_image2.png
    Greyscale

Figure 2- Zhioua Figure 1
Specifically regarding claim 10, Zhioua teaches a plurality of nozzles 18 vertically positioned along the housing, each of the spray nozzles being in communication with a controller configured to instruct selective actuation of the spray nozzles based on the size of the piglet as determined by one or more sensors 22.  In this case, if the animal is big enough to trip the sensor, the device sprays.
Regarding claim 6, Zhioua and Johnston, together or alternatively also in view of Ramsey and/or Cutting or Kwon teach the invention as claimed as detailed above with respect to claim 1.  Zhioua also teaches that the spray nozzle 18
Regarding claim 7, Zhioua and Johnston, together or alternatively also in view of Ramsey and/or Cutting or Kwon teach the invention as claimed as detailed above with respect to claim 1.  Zhioua also teaches that the spray nozzle 18 is movable so as to at least one of rotate and pivot for delivering the vaccine over the facial area of the animal.  Not only is the entire device rotatable, but it would have been obvious to one having ordinary skill in the art at the time the invention was made to make nozzles rotate or pivot in order to provide a greater range of applications, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).
Regarding claim 8, Zhioua and Johnston, together or alternatively also in view of Ramsey and/or Cutting or Kwon teach the invention as claimed as detailed above with respect to claim 4.  Zhioua also teaches that the narrowing chute includes a plurality of spray nozzles 18 positioned along the side walls, and as modified such spray nozzles are angled upwardly toward the facial area of the piglet.
Regarding claims 11 and 12, Zhioua and Johnston, together or alternatively also in view of Ramsey and/or Cutting or Kwon teach the invention as claimed as detailed above with respect to claims 10 and 8.  As taught, the vaccine is administered to immunize the conjunctive associated lymphoid system and the gut associated lymphoid system.  Note that Johnson teaches that spraying the vaccine into the facial area of animals results in the vaccine entering the eyes, entering nasal passages and being ingested by the animals (column 8, lines 30-49).  Put differently, administering vaccine to the face of animals (as taught) will inherently be administered to immunize the conjunctive associated lymphoid system and the gut associated lymphoid system.
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhioua US 6,615,769 in view of Johnston US 6,910,446, and alternatively also in view of Ramsey US .
Regarding claim 9, Zhioua and Johnston, together or alternatively also in view of Ramsey and/or Cutting or Kwon teach the invention as claimed as detailed above with respect to claim 1.  Zhioua also teaches that an additional plurality of spray nozzles 18 is positioned along a vertical track member of a track system, the spray nozzles being adjusted to a desired height so as to account for size differences in the piglets, and as modified such spray nozzles are angled upwardly toward the facial area of the piglet.
Zhioua does not teach that the spray nozzles are automatically adjusted to a desired height by a motorized assembly.  Parker teaches an animal spray booth 10 which comprises spray nozzles 51 positioned along a vertical track member 60 of a track system, the spray nozzles being automatically adjusted to a desired height by a motorized assembly 63 (column 11, lines 1-7).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method as taught by Zhioua with automatic nozzle height adjustment as taught by Parker in order to make adjustment of the nozzles faster or easier.

Response to Arguments
Applicant's arguments filed 6/10/21 have been fully considered but they are not persuasive.
In response to applicant’s repeated argument that Zhioua does not teach a floor, see above.  As installed, the ground can be interpreted as the floor.  Please note that the MacMillan dictionary defines “floor” as “the ground at the bottom of a natural structure or area.”  Also please note that it is not uncommon for houses or other structures to have a dirt floor.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a floor as disclosed) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  If there are particular structural features of the floor that the applicant wishes to rely on, these should be recited in the claims.
In response to the applicant’s argument that “The Office must examine the claims as presented, without generalization,” please see the action above.  No claims were “generalized,” and every recited limitation was addressed.  The examiner suspects that the applicant is referring to the statement that “Zhioua teaches a method for treating animals,” however please recall that this rejection was not made under 35 U.S.C. 102.  That is, the examiner explained that Zhioua teaches a method of treating animals (which is true), while Johnston teaches that livestock can be vaccinated by spraying vaccine into their eyes.  The examiner then relied on official notice or alternatively Cutting or Kwon for the explicit teaching that pigs can be vaccinated by spraying vaccine into their face.  
Similarly, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The applicant continuously argues that Zhioua does not 
In response to applicant’s statement that they are “content to consider any references in which the vaccination of swine is disclosed,” the examiner replies that the patent examination process does not only take into account what the applicant is willing to consider.  Instead, the conclusions are based on what would have been obvious to one of ordinary skill in the art.  The examiner is in no way “reasoning that all animals are medically treated in the same manner,” but is instead reasoning out what would be obvious given the prior art of record pertaining to spraying medicine on livestock.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the applicant has requested that the examiner clarify the rationale used to explain why one of ordinary skill in the art would modify the animal spray treatment apparatus of Zhioua to apply vaccine as taught by Johnston.  Please note that this is done in the action above, and the below expanded explanation was detailed in the previous action.  The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Zhioua teaches a method for treating animals comprising spraying them with a medical treatment, in particular ectoparasiticides.  Johnston teaches a method for treating animals comprising spraying them in the facial area with a medical treatment, in particular a vaccine.
Ascertaining the differences between the prior art and the claims at issue.
Zhioua teaches applying ectoparasiticides, not vaccine. Johnston teaches a moving nozzle to spray a vaccine in an animal’s facial area, not a stationary nozzle.
Resolving the level of ordinary skill in the pertinent art.
One of ordinary skill in the art would easily understand that both of these references pertain to spraying medicaments onto animals, and would understand their relevance to each other.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Nothing in the current application leads to the conclusion that the combination of the prior art teachings would not be obvious.
In response to applicant’s argument that Zhioua teaches away from spraying vaccine, it has been held that “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 216 USPQ 1038, 1039.  As stated above, one of ordinary skill in the art would easily understand that a device that teaches spraying animals with one medical treatment could easily be used to spray a different medical treatment.  Where applicant argues that “The teaching of applying a pesticide to an animal couldn't be further away from a method of animal vaccination in an efficacious manner through the facial area,” the examiner cannot agree.  As both comprise spraying a medical treatment on an could be much further away from each other.
Likewise, applicant argues that because Ramsey teaches spraying cleaning solution on livestock, it therefore teaches away from spraying vaccine.  Again, Zhioua and Johnston teach spraying vaccine on livestock.  Ramsey’s teaching that animal spray nozzles can be pointed upwards would be easily understood to be combinable.
In response to applicant's argument that the means and methods for vaccinating chicks cannot be transferred to piglets, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Again, Johnston is relied upon only for the teaching that vaccines can be sprayed into the eyes of livestock.  One of ordinary skill in the art would understand how this can be applied to a medical spray device such as that taught by Zhioua.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Again, the lessons from the prior art would be easily understood to be 
Where “Applicant is unclear how these disclosures (of Cutting and Kwon) cure the noted deficiencies of the Zhioua '769 and Johnston '446 patents,” please see above.  As explained in the rejection, Cutting teaches that pigs can be vaccinated [0145] by delivering the vaccine to the mouth or nose [0156], and likewise Kwon teaches that pigs can be vaccinated by spraying the vaccine into their mucous membranes (column 8, lines 23-25).  Where Zhioua and Johnston teach the method of vaccinating animals by spraying vaccine into their eyes, Cutting and Kwon explicitly teach that this process in known to be used on pigs.
In a related argument, the applicant goes to great lengths to argue that neither Zhioua, Johnston, Ramsey nor Parker specifically teach a method of vaccinating swine.  Absent from the list are Cutting and Kwon, which specifically teach vaccinating swine (and are used as such in the rejection).  Recall that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
The applicant then argues that “The Office Action seems to focus and rely upon the structure of the cited references rather than comparing the disclosed methods of those cited references against the claimed invention as recited in the pending claims.”  This is curious, because as the applicant has themselves pointed out, the prior art of record disclose methods for applying medical treatments to livestock.  The fact that the structure also meets the limitations as recited is further evidence of obviousness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Burgess whose telephone number is (571)272-9385.  The examiner can normally be reached on M-F 08:30-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571) 270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARC BURGESS/Primary Examiner, Art Unit 3642